DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 61/898,332, PCT/US2014/063152, and 15/141,745, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  These prior-filed applications fail to provide support for a clamp that is both (a) attached to a longitudinal rod via a tightening screw and (b) immobilized to the bone via a screw.  Accordingly, the claims have been examined in view of the filing date of the present application, which is October 1, 2019.

Drawings
The drawings were received on January 20, 2022.  These drawings have not been entered.  These drawings show a pedicle screw 107 extending through a clamp 101 that is already attached to a longitudinal rod 102 prior to being secured to the pedicle (see Fig. 6).  Applicant does not have support for a clamp that is attached to both a longitudinal rod and also attached to a pedicle via a pedicle screw as neither the originally-filed specification nor originally-filed drawings described or illustrated such a clamp.

Specification
The specification amendments were received on January 20, 2022.  These amendments have not been entered.  These amendments reference Fig. 6 as 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to recite that “the clamp, when in use, is immobilized to the bone via a screw.”  Such a recitation constitutes new matter as claim 1 also recites that “the clamp includ[es] a tightening screw through its upper surface for securing the clamp to a 
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 1 requires that the clamp both (a) be attached to a longitudinal rod via a tightening screw and (b) be immobilized to the bone via a screw.  Applicant’s disclosure is not enabling for a clamp capable of both of those types of attachment.  First of all, clamp 101 is shown in detail in Figs. 1A-1C, and those figures fail to show how clamp 101 includes or would be capable of including a screw to immobilize the clamp to bone.  Furthermore, originally-filed Figs. 5-7 show the process of implanting the system.  These figures show that clamp 101 is attached to longitudinal rod 102 already in Fig. 5.  Thus, it is unclear how a screw would then be added in Fig. 6 (as amended by Applicant) to immobilize the clamp to the bone as claimed.  It is unclear how a screw could be added to clamp 101 at that time.  It is also unclear how such a screw would then be driven into the bone.  Accordingly, claims 1-6 are not enabled by Applicant’s disclosure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frankel et al. (US 2014/0135839 A1).  Note that Frankel et al. qualifies as a 102(a)(1) reference because the claims have not been awarded priority (see above).  If the claims were awarded priority to the earliest-filed application, Frankel et al. would still qualify as prior art under 102(a)(2).
Claim 1. Frankel et al. disclose an orthopedic clamp system for use with a rod for immobilizing bone comprising: a rod clamp assembly having a clamp (body 202) with an upper surface (surface facing body 402) and a lower surface (surface facing shaft of fastener element 700); a transverse rod receiving section (body 402) positioned superior to the clamp, the transverse rod receiving section having a pair of opposing wings (arms 412A and 412B) that extend from the transverse rod receiving section, the clamp including a tightening screw (compression element 206 includes threads 508) through its upper surface for securing the clamp to a longitudinal rod (rod 204A) wherein the clamp, when in use, is immobilized to the bone via a screw (fastener element 700 may be a pedicle screw as stated in para. 0031); and a polyaxial head (compression element 206 includes head 502 received in recess 414 for polyaxial rotation as stated in para. 0024) that is positioned between the transverse rod receiving section and the 
Claim 2. Frankel et al. disclose wherein the polyaxial head allows for freedom of movement when positioning a transverse rod passer in the transverse rod receiving section (see para. 0024) (Figs. 2-9). 
Claim 3. Frankel et al. disclose wherein the transverse rod receiving section is threaded (threads 406) to mate with a set screw (compression element 600) to tighten a transverse rod (rod 204B) positioned in the rod receiving section (Figs. 2-9). 
Claim 5. Frankel et al. disclose wherein the pair of opposing wings create an open space (arms 412A and 412B are separated from each other by a slot extending from body 402 to distal end 418, wherein the slot is open at body 402 and at distal end 418) along the length (L) (from body 402 to distal end 418) of the rod clamp assembly which space permits the transverse rod receiving section to be observed from above (Figs. 2-9).
Claim 6. Frankel et al. disclose wherein the wings above the transverse rod receiving section are releaseably attached (via creases 401A and 410B) to the transverse rod receiving section (Figs. 2-9).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Frankel et al. (US 2014/0135839 A1) in view of Wall et al. (US 2013/0096635 A1).
Frankel et al. fail to disclose wherein the pair of opposing wings include a bolt on an outer surface of the pair of opposing wings used to secure a docking ring of a rod clamp extender when the rod clamp extender is positioned over the pair of opposing wings (claim 4). 
	Wall et a. teach a pair of opposing wings (extenders 39) that extend from a rod receiving section (40), wherein the wings include a bolt (detent 43) on an outer surface 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the wing configuration of Wall et al. for that of Frankel et al., as doing so is a simple substitution of one wing configuration for another.  In view of such a modification, the pair of opposing wings would include a bolt on an outer surface of the pair of opposing wings used to secure a docking ring of a rod clamp extender when the rod clamp extender is positioned over the pair of opposing wings (claim 4).

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773